United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 23, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-40410
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JORGE ANGEL-LEONARDO,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 1:04-CR-853-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Jorge Angel-Leonardo appeals his conviction and sentence for

being found unlawfully present in the United States following

deportation and after being convicted of an aggravated felony.

Angel-Leonardo was sentenced to a term of imprisonment of 27

months to be followed by a three-year term of supervised release.

     Angel-Leonardo argues that the enhancement provisions in

8 U.S.C. § 1326(b), which provides for increased sentences based

on prior convictions, are unconstitutional in light of Apprendi

v. New Jersey, 530 U.S. 466 (2000).    He contends that his

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40410
                                -2-

conviction should be reduced to the lesser included offense in

§ 1326(a)(2) and that his sentence should be reduced to no more

than two years of imprisonment.

     Angel-Leonardo’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).

Although Angel-Leonardo contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Angel-Leonardo properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.

     AFFIRMED.